Citation Nr: 0827236	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-11 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for osteoarthritis of the 
right knee.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1957 to June 
1960.  The veteran service in the Marine Corps Reserves from 
June 1960 to July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In addition to the above referenced issue, the RO also 
certified to the Board the issue of whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for residuals of status post simple 
fracture L2, L3, L4.  On it's own motion, the Board has 
initiated a review to determine whether clear and 
unmistakable error exists in a prior Board decision denying 
entitlement to service connection for residuals of status 
post simple fracture L2, L3, L4.  See 38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. § 20.1400(a) (2007).  The outcome of 
that review is the subject of a separate decision.  For 
reasons explained more fully in that decision, the Board 
found that clear and unmistakable evidence exists in the 
prior Board decision.  Thus, the issue of whether new and 
material evidence has been submitted to reopen the previously 
disallowed claim of entitlement to service connection for 
residuals of status post simple fracture L2, L3, L4 is moot.


FINDINGS OF FACT

1.  The veteran did not incur a right knee injury in service 
and the competent medical evidence does not show 
osteoarthritis of the right knee became manifest until many 
years after his discharge.

2.  The competent medical evidence does not link the 
veteran's osteoarthritis of the right knee to his active duty 
service.




CONCLUSION OF LAW

Osteoarthritis of the right knee was not incurred in or 
aggravated by active service and is not presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
imposes obligations on VA with respect to its duty to notify 
and assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  In correspondence dated in October 
2006, the RO advised the veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  Specifically, the RO advised the 
veteran what the evidence needed to show to establish 
entitlement to service connection for osteoarthritis of the 
right knee.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also specifically requested 
that the veteran send any evidence in his possession that 
pertained to the claim. 

In the October 2006 correspondence, the RO also informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Although the RO did not provide fully compliant notice until 
after initial adjudication of the claim, it readjudicated the 
claim and issued a supplemental statement of the case in 
March 2007.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VA Medical Center (VAMC) treatment 
records.  The veteran has not identified any medical records 
relevant to the claims that have not been associated with the 
claims file. 
The veteran was provided with a VA medical examination for 
the claimed condition.  The veteran has not made the RO or 
the Board aware of any other evidence relevant to his appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  Accordingly, the Board will proceed with 
appellate review.


Osteoarthritis of the Right Knee

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection for arthritis may be presumed if the 
disease becomes manifest to a degree of 10 percent or more 
within one year from the date of separation from service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 
2005); 38 C.F.R. §§ 3.307, 3.309 (2007).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

The Board has considered all pertinent evidence in the claims 
file, but finds no basis for granting service connection for 
osteoarthritis of the right knee.  First, there is no record 
of a knee injury in service.  The veteran's service medical 
records documented an injury to the right ankle, but there is 
no mention of any injury to the right knee.  Moreover, the 
veteran even reported in his VA Form 9, dated in April 2006, 
that he did not recall injuring his right knee in service.  
There are also no records reflecting a diagnosis of 
osteoarthritis of the right knee within a year from active 
duty service.  The presumption for service connection for 
arthritis, therefore, does not apply.

The evidence does reflect that the veteran eventually did 
receive treatment for right knee pain, but this was not until 
many years after service.  The first records of treatment for 
knee problems of any kind were private medical records from 
Dr. M.G.  These records showed that the veteran underwent 
knee surgery in November 1997.  Dr. M.G. did not indicate in 
the operative report, however, which knee underwent surgery.  
In subsequent records of treatment, dated from November 1997 
to April 1999, Dr. M.G. only referred to the left knee.  In 
any event, nothing in these records linked a knee condition 
to the veteran's active duty service.  The veteran eventually 
was diagnosed with degenerative changes of both knees, as 
shown by a radiology report from St. Elizabeth's Hospital, 
dated in June 2003.  Nothing in that report, however, linked 
the degenerative changes to the veteran's active duty 
service.  

The veteran underwent a VA joints examination in November 
2003, however a report of that examination does not support 
the veteran's claim.  In the report, Dr. M.M. noted that the 
veteran complained of chronic, right knee pain that had been 
present for only the past three to five years.  The doctor 
did not relate this to his service or a service-connected 
condition.  A VA orthopedic consultation, dated in June 2006, 
reflected a similar history.  In that report, Dr. R.M. 
reported that the veteran had no problems with his knees 
until after 1996.  

The evidence, therefore, does not show that the veteran 
injured his right knee in service or began having problems 
with his right knee until many years thereafter.  There is 
nothing in the evidence to otherwise link a knee condition to 
the veteran's active duty service.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the Board must deny the 
claim.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1990). 


ORDER

Service connection for osteoarthritis of the right knee is 
denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


